     Case 2:17-cv-01605-KJM-JDP Document 83 Filed 12/02/20 Page 1 of 2


 1    Steven J. Nataupsky (CA SBN 155913)
      steven.nataupsky@knobbe.com
 2    Lynda J. Zadra-Symes (CA SBN 156511)
      lynda.zadrasymes@knobbe.com
 3    Matthew Bellinger (CA SBN 222228)
      matt.bellinger@knobbe.com
 4    Marko R. Zoretic (CA SBN 233952)
      marko.zoretic@knobbe.com
 5    KNOBBE, MARTENS, OLSON & BEAR, LLP
      2040 Main Street, Fourteenth Floor
 6    Irvine, CA 92614
      Telephone: (949) 760-0404
 7    Facsimile: (949) 760-9502
 8    Attorneys for Plaintiff
      MONSTER ENERGY COMPANY
 9

10    Anderson J. Duff
      Eve J. Brown
11    HOGAN DUFF LLP
      83 Morse Street, Bldg. 6
12    Norwood, MA 02062
      Telephone: (617) 209-9753
13    ejb@hoganduff.com
      ajd@hoganduff.com
14
      Attorneys for Defendant
15    BEASTUP LLC
16                          IN THE UNITED STATES DISTRICT COURT

17                       FOR THE EASTERN DISTRICT OF CALIFORNIA

18
                                                     )
19     MONSTER ENERGY COMPANY,                           Case No. 2:17-CV-01605-KJM-JDP
                                                     )
       a Delaware corporation,                       )
20                                                       ORDER GRANTING STIPULATION
                                                     )
                     Plaintiff,                          TO CONTINUE TRIAL DATE
                                                     )
21                                                   )
              v.                                         Hon. Kimberly J. Mueller
                                                     )
22                                                   )
       BEASTUP LLC, a California limited liability   )
23     company,                                      )
                                                     )
24                   Defendant.                      )
                                                     )
25

26

27

28
     Case 2:17-cv-01605-KJM-JDP Document 83 Filed 12/02/20 Page 2 of 2


 1          Having considered the parties’ Stipulation to Continue Trial Date, and good cause shown,
 2    IT IS HEREBY ORDERED that the Bench Trial set for January 25, 2021 is VACATED and
 3    RESET for June 21, 2021 at 1:30 PM. It is FURTHER ORDERED that the hearing on Plaintiff’s
 4    Motion in Limine [Dkt. 70] is also RESET for June 22, 2021 at 9:00 AM.
 5    DATED: December 1, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -1-                                     ORDER
                                                               Case No. 2:17-CV-01605-KJM-EFB
